DETAILED ACTION
	Claims 1, 3, 4, and 7-23 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 3, 4, and 7-16) along with an election of species in the reply filed on April 13, 2022 is acknowledged.  Claims 17-23 are withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
The Applicant has made an election of species in the present application.  As the elected species has been found to be patentable, the search has been expanded to encompass the compositions where the anion contains at least one F and at least one curing group which is -CH=CH2.
Priority
The claim to priority as a 371 filing of PCT/KR2017/013558 filed on November 24, 2017, which claims benefit of KR 10-2016-0158461 filed on November 25, 2016 is acknowledged in the present application file.
Information Disclosure Statement
The Information Disclosure Statements filed on March 20, 2019, November 26, 2019, December 12, 2019, May 27, 2020, June 28, 2021, and April 27, 2022 have been considered by the Examiner.
Improper Markush Grouping
Claims 1, 3, 4, and 7-16 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of Chemical Formula 1 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  The common use for the claimed genus is as a coating composition that needs to be cured in order to form an organic material layer between two electrodes.  While the claimed genus comprises a tetraphenylborate core, the identity of the curing group is essential to the utility of the claimed genus as the utility of the genus requires that the compound of Chemical Formula 1 be cured to form a polymer.  Therefore, there is not a single structural similarity present to which the claimed utility is dependent on, and the Markush grouping is improper.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 7-11, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Base claim 1 refers to “the remaining R1 to R20 if present,” but the claim does not allow for R1 to R20 to be absent, only that at least one is F, a cyano group, or a substituted or unsubstituted fluoroalkyl group and at least one of the remaining groups is a curing group.  Therefore, the person of ordinary skill in the art would determine that the limitation “if present” would imply that the substituent was not present and all, leading to an indefinite claim.  
The Applicant can overcome this rejection by inserting F, a cyano group, and a curing group into the main definition of R1 to R20 and deleting the limitation “if present.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US PGPUB 2016/0146987).
	Ito et al. teach a coating composition where a precursor having an anion 
    PNG
    media_image1.png
    272
    263
    media_image1.png
    Greyscale
and a cation which reads on the claims where R18 is a curing group -CH=CH2 and the rest of R1-R20 are F.  See Table 1, page 65, compound S-36, Synthesis Examples 1-40, pages 63-64, and compound X-14, page 6 for the polymerized anion.  For claim 3, the curing group is the first group where L is a direct bond and k is 1.  For claim 4, the number of curing groups is 1.  For claims 8 and 9, the number of F in the anion group is 19.  For claims 10 and 11, the fifth ring of claim 10 and the first ring of claim 11 are present.  For claim 12, the last anion group is the same as in Ito et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, and 7-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,228,011. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
	The ‘011 patent, especially claims 9-12, is drawn to coating compositions comprising the same ionic compounds as presently claimed with specific curing groups.  The species of present claims 12-16 are the same as in claims 4-8 of the ‘011 patent.
Conclusion
	Claims 1, 3, 4, and 7-16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626